UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 96-7536



MICHAEL RAY BRITT,

                                            Petitioner - Appellant,

          versus


J. V. TURLINGTON; FRANKLIN E. FREEMAN, JR.,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-94-162-5-HC-H)


Submitted:   April 28, 1998                 Decided:   July 13, 1998


Before WIDENER and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marcus B. Jimison, NORTH CAROLINA PRISONER LEGAL SERVICES, INC.,
Raleigh, North Carolina, for Appellant. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998)).* We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.

Britt v. Turlington, No. CA-94-162-5-HC-H (E.D.N.C. Sept. 5, 1996).

See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S. June 23,

1997) (No. 96-6298). We also deny Appellant’s motions for a cer-

tificate of appealability, for appointment of counsel, and to place

his appeal in abeyance. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
      Appellant filed his action in the district court prior to
the enactment of the Anti-Terrorism and Effective Death Penalty
Act.


                                2